Citation Nr: 0726514	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-29 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbosacral 
spine.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease and spondylosis of the 
cervical spine.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).  



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from September 1976 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
degenerative joint disease of the lumbosacral spine; 
degenerative disc disease and spondylosis of the cervical 
spine; and GERD, and assigned 10 percent, 10 percent, and 
noncompensable disability evaluations, respectively.  

In a March 2004 rating determination, the RO increased the 
veteran's disability evaluations to 20 percent for his 
degenerative joint disease of the lumbosacral spine and 
degenerative disc disease and spondylosis of the cervical 
spine and to 10 percent for his GERD, effective the date 
following his release from service.  


FINDINGS OF FACT

1.  Prior to January 13, 2004, the veteran's degenerative 
joint disease of the lumbosacral spine was manifested by 
moderate limitation of motion and moderate symptoms with 
recurrent attacks without incapacitating episodes or 
neurological symptoms.

2.  From January 13, 2004, the veteran's degenerative joint 
disease of the lumbosacral spine has caused severe limitation 
of motion, including motion to no more than 30 degrees of 
flexion with repetitive motion at the most recent VA 
examination; however, it has not resulted in incapacitating 
episodes having a total duration of at least six weeks during 
the past year; and there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.

3.  Prior to January 13, 2004, the veteran's degenerative 
disc disease and spondylosis of the cervical spine was 
manifested by moderate limitation of motion and moderate 
symptoms with recurrent attacks without incapacitating 
episodes or neurological symptoms.

4.  From January 13, 2004, the veteran's degenerative disc 
disease and spondylosis of the cervical spine has caused 
severe limitation of motion; however, it has not resulted in 
incapacitating episodes having a total duration of at least 
six weeks during the past year; and there is no evidence of 
unfavorable ankylosis of the entire cervical spine.

5.  The veteran's GERD has been shown to cause pyrosis, 
epigastric pain, chest pain, severe heartburn, and reflux and 
regurgitation, throughout the course of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the lumbosacral spine were 
not met prior to January 13, 2004.   38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5235, 5243, 5292, 5293 (2002, 2003, 
2006).

2.  The criteria for a 40 percent disability evaluation, but 
no more, for degenerative joint disease of the lumbosacral 
spine have been met since January 13, 2004.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.71a, Diagnostic Codes 5235, 5243, 5292, 5293 (2002, 
2003, 2006).

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease and spondylosis of the cervical 
spine were not met prior to January 13, 2004.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.71a, Diagnostic Codes 5235, 5243, 5290, 5293 (2002, 
2003, 2006).

4.  The criteria for a 30 percent disability evaluation, but 
no more, for degenerative disc disease and spondylosis of the 
cervical spine have been met since January 13, 2004,  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5235, 5243, 5290, 
5293 (2002, 2003, 2006).

5.  The criteria for a 30 percent evaluation, but no more, 
for GERD have been met throughout the course of the appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.114, Diagnostic Codes 7305, 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The November 2001 and November 2004 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The letters did not explicitly 
tell him to submit all relevant evidence in his possession, 
but they did tell him to submit medical evidence in his 
possession, and to tell VA about relevant evidence or send 
the evidence itself.  He was thereby put on notice to submit 
relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal involves disabilities that have been recognized 
as service connected.  The first three Dingess elements are 
thus substantiated.  The veteran was provided with notice 
regarding an effective date in March 2006.  Even if this 
notice was found to be procedurally deficient, the veteran is 
not prejudiced because no effective date is being set in this 
decision.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007) (Although Congress has not specifically 
mandated that the Board assess prejudicial error, the Court 
has held that the Board is not prohibited from considering 
the doctrine of harmless error in the VCAA-notice context); 
see also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) (an error by VA in providing notice of the information 
and evidence necessary to substantiate a claim under 38 
U.S.C.A. § 5103(a) is presumptively prejudicial and that in 
such a case the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant).  Once service 
connection is granted, the claim is substantiated and further 
notice is not required with regard to disagreement as to the 
rating.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.


Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


Cervical and Lumbar Spine

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under the old rating criteria in effect prior to September 
26, 2003, Diagnostic Code 5290 provided that the following 
ratings were appropriate for limitation of motion of the 
cervical spine: 10 percent for slight limitation of motion; 
20 percent for moderate limitation of motion; and 30 percent 
for severe limitation of motion.  38 C.F.R. § 4.71a; 
Diagnostic Code 5290.

Under the old rating criteria in effect prior to September 
26, 2003, under Diagnostic Code 5292, a 10 percent disability 
evaluation was warranted for slight limitation of motion of 
the lumbar spine.  A 20 percent disability evaluation was 
warranted for moderate limitation of the lumbar spine.  A 40 
percent evaluation was warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

Under the old rating criteria, effective prior to September 
23, 2002, under Diagnostic Code 5293, a 10 percent disability 
evaluation was warranted for mild intervertebral disc 
syndrome.  A 20 percent disability evaluation was assigned 
for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent disability evaluation was assigned for 
severe intervertebral disc syndrome, with intermittent 
relief.  A 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, the option was to 
evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months 	60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months		40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months	20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 	30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 	20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height 	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months					10

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

At the time of a December 2001 VA general medical 
examination, the veteran reported having back pain which felt 
like muscle pain, mostly on the right side.  The veteran also 
noted having deep left arm pain.  The pain varied in 
severity.  

Physical examination revealed cervical flexion-extension to 
30 degrees.  Backward extension was to 15 degrees, while 
lateral bending right and left was to 5-10 degrees, with pain 
and discomfort of the posterior aspect of the base of the 
neck.  Ranges of motion for the dorsolumbar spine were 
forward flexion to 90 degrees, backward extension to 30 
degrees, and lateral bending right and left to 10 degrees, 
with discomfort in the lumbar region.  Diagnoses of cervical 
spondylosis and degenerative joint disease of the cervical 
spine and degenerative changes of the lumbosacral spine were 
rendered.  

At the time of a December 2001 VA "joints" examination, the 
veteran reported having had physical therapy on his neck in 
the past.  He noted having exacerbations of his neck pain 
with particular motions, specifically with extension and 
lateral rotation.  He had severe headaches with changes in 
position, which was his biggest concern at this point.  The 
veteran denied any paraesthesia or bladder or bowel 
dysfunction.  

Physical examination of the cervical spine revealed mild 
tenderness at the paraspinal musculature.  He had otherwise 
grossly normal anatomical musculature.  There was no 
deviation of his head or chin position.  Forward flexion was 
chin to chest, extension was to 10 degrees without 
improvement on passive motion, lateral rotation was to 25 
degrees, bilaterally, and lateral flexion was 15 degrees to 
the left and 25 degrees to the right without improvement in 
range of motion without passive efforts.  Passive range of 
motion was restricted secondary to discomfort.  The veteran 
had normal strength, sensation, and motor function of his 
upper extremities.  His reflexes were symmetrical and there 
was normal tone.  Diagnoses of multi-level cervical 
spondylosis, degenerative disc disease, primarily affecting 
C2/3, C5/6, and C6/7 levels, and osteophyte and associated 
neuroforaminal narrowing at C5/6 level, were rendered.  

At the time of a January 2004 VA examination, the veteran 
reported having a long history of neck and low back pain.  He 
noted that the back pain had been going on for some time now.  
He stated that the pain had been getting progressively worse.  
The veteran reported several episodes of his back going out 
and taking Percocet and muscle relaxants.  He indicated that 
after his back went out, he was usually treated with three or 
four days of rest and relief of his duties at work.  The 
veteran noted that the pain was constant and that it was a 
sharp/dull ache.  He described the predominant characteristic 
of pain as sharp and noted that the pain was always constant.  
The veteran indicated that the pain was worse when performing 
physical activities such as cutting the grass, doing 
maintenance around the house, and other physical activities.  
He reported that his back pain was better with lying down.  
He noted that he would have an incapacitating episode once a 
month that would render him incapacitated for 2 to 3 days.  
The baseline pain was 8/10 and surpassed 10/10 with acute 
episodes.  

The veteran denied having a work-at-home therapy program.  He 
also denied any bowel or bladder incontinence or any numbness 
or tingling down his legs.  He further denied an inability to 
ambulate or to perform activities of daily living.  

The veteran also noted having neck pain.  He indicated that 
this neck pain was constant stiffness associated with 
headaches and sharp pain with decreased motion.  He described 
the pain as constant that varied with a feeling of pressure 
and a feeling of sharp pain.  The pain baseline was 7/10, 
passing 10/10 at its worst.  It was better with rest and 
lying down and worse with activity.  He stated that on 
occasion the neck pain would come and go without any rhyme or 
reason.  

Physical examination revealed that the veteran was in no 
apparent distress.  He had 5/5 strength in both the upper and 
lower extremities with intact sensation in the C5, 6, 7, and 
8, and T1 dermatomes as well as L2, 3, 4, 5, and 6 
dermatomes.  His reflexes were symmetric and intact.  The 
veteran displayed a normal gait pattern.  He had significant 
decreased range of motion with flexion and extension of the 
cervical spine.  The veteran was unable to rotate chin to 
shoulder, bilaterally.  He was also unable to touch chin to 
chest.  There were negative Spurling and Leher-Meets tests.  
There were no signs of any active muscle spasms.  However, 
the veteran did report some tenderness to palpation of the 
cervical paraspinals and latissimi.  

With regard to the lumbar spine, the veteran had decreased 
forward flexion limited to 60 degrees and he was only able to 
extend five degrees at the waist.  He also had limited 
movement from side to side.  There was negative straight leg 
raising, bilaterally.  There were also negative Gansling and 
Patrick tests and a negative prone test.  He also did not 
communicate any tenderness with palpation of the lumbar 
paraspinal.  

It was the examiner's impression that the veteran had 
significant decreased range of motion of the cervical spine 
owing to some cervical spondylitic changes as well as 
degenerative disc changes.  He was also noted to have 
evidence of narrowing of the intervertebral foramina and 
narrowing of the joint spaces, anteriorly.

The examiner further noted that the veteran had decreased 
lumbar range of motion and complaints of chronic low back 
pain as well as lumbar spondylolytic changes, as evidenced on 
radiographic studies.  

February 2004 MRIs of the cervical and lumbar spine revealed 
multilevel degenerative disc disease, most pronounced at C-7 
with less severe involvement of C3-4 and C5-6 for the 
cervical spine and mild degenerative changes seen 
predominantly at L4-5 and L5-S1, with no evidence of spinal 
stenosis or impingement on the thecal sac for the lumbar 
spine.  

At the time of a July 2004 neurosurgery consult, the veteran 
reported having stiffness in his neck.  The veteran stated 
approximately one year after the onset of his neck pain he 
began to have numbness and tingling in both hands.  He noted 
that the tingling and numbness were equal on both sides.  The 
veteran denied any weakness and the only difficulties he had 
were getting his arms above his head and mowing the grass.  

With regard to his back, the veteran reported having pain 
down his legs to just below his knees.  The pain had gotten 
worse over the past few years but it was still bearable and 
he could do all the activates that he wanted to do.  He 
denied any weakness of the lower extremities but reported 
having some numbness and tingling on the superior and lateral 
aspects of his ankle/foot.  

Physical examination revealed 5/5 strength in the upper and 
lower extremities, bilaterally.  Light touch was intact on 
the upper and lower extremities, bilaterally, and reflexes 
were 2+ throughout.  

It was the examiner's assessment that the veteran had known 
cervical spondylosis and lumbar degenerative joint disease.  
He noted that the pain was not significantly disabling and 
that the veteran had good strength in the upper and lower 
extremities.  The examiner recommended a travelers pillow for 
use during commuting to work.  

At the time of a May 2007 VA examination, the veteran 
reported that his cervical and lumbar conditions had become 
progressively worse over time.  He stated that he frequently 
used a neck brace and that his response to treatment had been 
poor.  There was no urinary incontinence but the veteran did 
have urinary frequency.  The veteran reported having 
constipation, numbness, paresthesia, and leg/foot weakness.  
He further noted having falls, unsteadiness, visual 
dysfunction, and dizziness.  He stated that the urinary 
frequency was related to prostate problems and that the 
visual difficulties were not related to his spine problems.  

The veteran was noted to have a history of fatigue, decreased 
motion, stiffness, weakness, spasms, and pain.  He noted that 
the pain in the lumbar spine was constant and severe.  He 
also reported that the pain was sharp and radiated to his 
hips and legs.  The veteran further noted having constant 
sharp pain in his neck which was severe and occurred on a 
daily basis.  The neck pain radiated to his head and 
shoulders.  The veteran reported having flare-ups which were 
severe and occurred on a weekly basis.  The duration of the 
flare-ups would last three to seven days.  Alleviating 
factors included Percocet, rest, and at times exercise.  The 
veteran also used a neck brace and heat and ice.  He stated 
that he had increased difficulty with his neck, hand 
weakness, and decreased mobility in his back.  The examiner 
indicated that the veteran was told to rest for 72 hours by 
an MD three times in the past twelve months but was not told 
to go to bed.  This was related to his neck and lumbar spine.  
The veteran used a cane and a brace and was able to walk more 
than 1/4 mile but less than one mile.  

Physical examination revealed no spasm or atrophy.  With 
regard to the cervical sacrospinalis, the veteran had 
guarding on his right and left side and had pain with motion 
on the left and right.  Tenderness was also present on the 
left and right.  

With regard to the thoracic sacrospinalis, there was no spasm 
or atrophy on the right or left.  The veteran did have 
guarding and pain with motion but there was no tenderness or 
weakness.  These findings were not sufficient to cause an 
abnormal gait or abnormal spinal contour.  

The veteran's posture was normal but he held his head stiffly 
and slightly forward.  There was symmetry in appearance.  His 
gait was antalgic.  No gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, or reverse lordosis 
was present.  The veteran had 5/5 motor strength with regard 
to elbow flexion and extension, wrist flexion and extension, 
finger flexors, finger abduction, thumb opposition, hip 
flexion and extension, knee extension, ankle dorsiflexion and 
plantar flexion, and great toe extension.  The muscle tone 
was normal and there was no muscle atrophy.  

Neurological examination for the upper and lower extremities 
revealed normal vibration, pinprick, light touch, and 
position sense testing.  There were no findings of abnormal 
sensation.  Reflexes for the biceps, triceps, 
brachioradialis, abdominal, ankle jerk, and plantar were 2+, 
which was normal.  There was no cervical or thoracolumbar 
spine ankylosis.  

Range of motion testing for the cervical spine revealed 
flexion from 0-20 degrees with pain beginning at 20 degrees 
and ending at 0.  Passive range of motion was from 0 to 25 
degrees with pain beginning at 20 and ending at 0.  There was 
pain with repetitive use.  The veteran was unable to 
demonstrate repetitive flexion after 2 motions due to pain.  

Extension was from 0 to 15 degrees with active range of 
motion and from 0 to 20 degrees, passively.  The pain began 
at 15 degrees and ended at 0.  There was pain on active and 
passive motion and pain with repetitive use.  There was no 
additional loss of motion with repetitive use.  Left lateral 
flexion was from 0 to 25 degrees for active motion with pain 
beginning at 20 degrees and 0 to 20 degrees for passive 
motion, with pain beginning at 20 degrees.  Repetitive left 
lateral motion could not be performed more than twice because 
of pain.  Right lateral flexion was from 0 to 20 degrees 
actively and passively with pain starting at 20 degrees.  
Repetitive motion was performed only twice due to pain.  Left 
lateral rotation was from 0 to 30 degrees actively and 
passively with pain beginning at 25 degrees.  There was no 
additional loss of motion with repetitive use.  Right lateral 
rotation was from 0 to 30 degrees, with pain beginning at 30 
degrees.  There was no loss of motion with repetitive use.  

Range of motion for the thoracolumbar spine for flexion was 
from 0 to 40 degrees for active motion and from 0 to 45 
degrees with passive motion, with pain beginning at 20 
degrees.  Range of motion after repetitive use was from 0 to 
30 degrees.  The factor most responsible for loss of use was 
pain.  Extension was from 0 to 15 degrees actively and from 0 
to 20 degrees passively, with pain beginning at 15 degrees.  
There was no loss of motion after repetitive use.  Right and 
left lateral flexion was from 0 to 15 degrees actively and 0 
to 20 degrees passively.  Pain began at 15 degrees and ended 
at 0 degrees.  There was no loss of use on repetitive motion.  
Left and right lateral rotation was from 0 to 20 degrees both 
passively and actively with pain beginning at 20 degrees.  
There was no loss of motion with repetitive use.  The 
examiner noted that the veteran reported that he was in flare 
and that all movements were very painful.  He was unable to 
demonstrate some repetitive movements due to pain.  

The veteran was noted to be employed as a program management 
analyst.  He was employed full time and had only missed one 
week of work in the past twelve due to his GERD and related 
appointments.  The examiner indicated that the veteran's 
condition had had a significant impact on his work and had 
resulted in absenteeism.  He also had decreased mobility, 
lack of stamina, weakness or fatigue, decreased strength, and 
pain in the lower extremities.  The veteran reported having 
severe problems doing chores, shopping, and exercising.  It 
had also had severe impact on recreational activities, in 
that he had to limit his golf, fishing, and any strenuous 
activities.  He also reported that his spouse had to drive on 
most trips.  There had also been a mild impact on bathing and 
dressing but no impact on feeding, toileting, or grooming.  
The veteran was in the process of hiring someone to mow and 
help him with chores as a result of the pain he was 
experiencing.  

The criteria for an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine prior to 
January 13, 2004, have not been met.  

An evaluation in excess of 20 percent under DC 5292 would not 
be warranted as severe limitation of motion of the lumbar 
spine was not demonstrated prior to January 13, 2004.  At the 
time of his December 2001 VA general medical examination, 
range of motion testing for the lumbar spine revealed forward 
flexion to 90 degrees, backward extension to 30 degrees, and 
lateral bending right and left to 10 degrees, with discomfort 
in the lumbar region.  

The criteria for an evaluation in excess of 20 percent under 
the old rating criteria for DC 5293 were also not met as the 
veteran was not shown to have severe intervertebral disc 
syndrome with only intermittent relief at any time prior to 
January 13, 2004.  

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that the veteran was 
not shown to have had incapacitating episodes totaling 
between two weeks and four weeks in the past twelve months.

Moreover, range of motion reported for the veteran's lumbar 
spine would warrant findings of no more than moderate 
limitation of motion under Diagnostic Code 5292, even when 
taking into account the DeLuca factors, and would not result 
in an evaluation in excess of 20 percent as there were no 
neurological findings involving each lower extremity, with no 
indication of trophic changes or atrophy.

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that, in addition to the veteran not 
having reported incapacitating episodes totaling at least two 
weeks but less than four weeks during the past 12 months, 
there was no evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Thus, an evaluation in excess of 
20 percent prior to January 13, 2004, would not be warranted.

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warranted an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion prior to January 13, 2004.  

From January 13, 2004, the criteria for a 40 percent 
disability evaluation under DC 5292, demonstrating severe 
limitation of motion, were met.  With regard to the lumbar 
spine, the veteran had decreased forward flexion limited to 
60 degrees and he was only able to extend five degrees at the 
waist.  He also had limited movement from side to side.  The 
examiner noted that the veteran had decreased lumbar range of 
motion and complaints of chronic low back pain as well as 
lumbar spondylolytic changes as evidenced on radiographic 
studies.  Moreover, the veteran indicated that his back pain 
was constant and had a sharp/dull ache, with the predominant 
characteristic being sharp pain.  He noted that he would have 
an incapacitating episode once a month that would render him 
incapacitated for 2 to 3 days and that his baseline pain was 
8/10 and surpassed 10/10 with acute episodes.  A 40 percent 
disability evaluation would also be warranted under the new 
criteria as the veteran was noted to have forward flexion 
limited to 30 degrees with repetitive use at the time of his 
May 2007 VA examination.  

The criteria for an evaluation in excess of 40 percent have 
not been met at anytime as the veteran has not been shown to 
have pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.

While the veteran reported that he would have a period of 
incapacitating episodes at least once a month lasting for at 
least three days, the regulations require that the bed rest 
be prescribed by a physician and that there be treatment by a 
physician.  The medical records do not reveal any 
prescriptions for bedrest and the veteran has not indicated 
that there have been any prescriptions written for his low 
back problems for bed rest.  Thus, the criteria for a higher 
evaluation have not been met.

While the Board does not doubt that the veteran's motion is 
severely limited as evidenced by the above objective medical 
findings, there has been no demonstration that his range of 
motion has been limited to that akin to unfavorable ankylosis 
of the thoracolumbar spine.  As noted above, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  There has been no demonstration of these 
symptoms.  Moreover, even if there were fixation of a spinal 
segment in neutral position (zero degrees), this would only 
represent favorable ankylosis.

The Board further notes that no additional disability has 
been demonstrated due to neurologic impairment.  While the 
veteran has reported having tingling and numbness in his 
legs, neurological examinations, including the most recent VA 
examination performed in May 2007, have revealed normal 
findings with 5/5 muscle strength in the lower extremities 
and 2+ symmetrical reflexes.  Accordingly, an additional 
rating for neurologic impairment is not warranted.

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 40 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

With regard to the cervical spine, an evaluation in excess of 
20 percent under DC 5290 prior to January 13, 2004, would not 
be warranted as severe limitation of motion of the cervical 
spine was not demonstrated.  At the time of the veteran's 
December 2001 VA examination cervical flexion-extension was 
to 30 degrees, while backward extension was to 15 degrees and 
lateral bending right and left was to 5-10 degrees, 
demonstrating no more than moderate limitation of motion.   

The criteria for an evaluation in excess of 20 percent under 
the old rating criteria for DC 5293 were also not met as the 
veteran was not shown to have severe intervertebral disc 
syndrome with only intermittent relief at any time prior to 
January 13, 2004.  

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that the veteran was 
not shown to have had incapacitating episodes totaling 
between two weeks and four weeks in the past twelve months.

Moreover, ranges of motion reported for the veteran's 
cervical spine would warrant findings of no more than 
moderate limitation of motion under Diagnostic Code 5290, 
even when taking into account the DeLuca factors, and would 
not result in an evaluation in excess of 20 percent as there 
were no neurological findings involving each lower extremity, 
with no indication of trophic changes or atrophy.

As to the criteria in effect subsequent to September 23, 
2002, the Board notes that, in addition to the veteran not 
having reported incapacitating episodes totaling at least two 
weeks but less than four weeks during the past 12 months, 
there was no evidence of forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  Thus, an evaluation in excess of 20 
percent prior to January 13, 2004, would not be warranted.

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals. The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warranted an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion prior to January 13, 2004.  

From January 13, 2004, the criteria for a 30 percent 
disability evaluation under DC 5290, demonstrating severe 
limitation of motion, were met.  At the time of the veteran's 
January 2004 VA examination, the examiner noted that the 
veteran had significant decreased range of motion with 
flexion and extension of the cervical spine.  He was unable 
to rotate chin to shoulder, bilaterally, and unable to touch 
chin to chest.  It was the examiner's impression that the 
veteran had significant decreased range of motion of the 
cervical spine owing to some cervical spondylitic changes as 
well as degenerative disc changes.  He was also noted to have 
evidence of narrowing of the intervertebral foramina and 
narrowing of the joint spaces, anteriorly.

The criteria for an evaluation in excess of 30 percent have 
not been met at anytime as the veteran has not been shown to 
have severe intervertebral disc syndrome, with intermittent 
relief, or pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief. 

While the veteran reported that he would have periods of 
incapacitating episodes, the regulations require that the bed 
rest be prescribed by a physician and that there be treatment 
by a physician.  The medical records do not reveal any 
prescriptions for bedrest and the veteran has not indicated 
that there have been any prescriptions written for his low 
back problems for bed rest.  Thus, the criteria for a higher 
evaluation have not been met.

Although the Board does not doubt that the veteran's motion 
is severely limited as evidenced by the above objective 
medical findings, there has been no demonstration that his 
range of motion has been limited to that akin to unfavorable 
ankylosis of the entire cervical spine.  As noted above, 
unfavorable ankylosis is a condition in which the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.   There has 
been no demonstration of these symptoms.  Moreover, even if 
there were fixation of a spinal segment in neutral position 
(zero degrees), this would only represent favorable 
ankylosis.

The Board further notes that no additional disability has 
been demonstrated due to neurologic impairment.  While the 
veteran has reported having tingling and numbness in his 
hands and shoulders, neurological examinations, including the 
most recent VA examination performed in May 2007, have 
revealed normal findings with 5/5 muscle strength in the 
upper extremities and 2+ symmetrical reflexes.  Accordingly, 
an additional rating for neurologic impairment is not 
warranted.

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 30 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.


GERD

Service connection is currently in effect for GERD, which has 
been assigned a 10 percent disability evaluation.  

Under Diagnostic Code 7346, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

At the  time of a December 2001 VA examination, the veteran 
reported that he was placed on Prilosec while in the service.  
He noted that from time to time he would have burning 
sensation and pain in his chest and reported that changes to 
his diet and not eating spicy foods had significantly helped 
him.  

Physical examination of the abdomen revealed normoactive 
bowel sounds.  The stomach was flat, soft, and being and 
there were no palpable masses or hepatosplenomegaly.  A 
diagnosis of GERD treated with Prilosec as needed, condition 
unresolved, with current heart burn associated with condition 
was rendered.  

In his May 2003 notice of disagreement, the veteran indicated 
that he was seen in April 2003 with complaints of chest pain.  
He further noted that his medication had been increased to 
twice a day and that he continuously experienced the feeling 
of nausea and vomiting at least three to four times per 
month, mainly after eating meals.  He indicated that he 
complained of heartburn to his physicians on a monthly basis 
and noted that he had food coming back to his esophagus.  He 
reported that while Prilosec relieved his symptoms for a 
short period, they reoccurred.  The veteran noted having 
reflux symptoms on a weekly basis and of having a bad taste 
in his mouth.  He also reported having bloating and gas pains 
and heartburn at least 3 to 4 times per month.  He further 
indicated that he had recently had sharp chest pains.  The 
veteran also complained of arm and shoulder pain, last being 
noted in November 2002.  He observed that the April 2003 
hospitalization was thought to be for a heart attack but that 
he was treated for GERD at that time.  

At the time of an October 2003 VA examination, the veteran 
denied any hematemesis or melena.  He also denied having 
regurgitation or nausea/vomiting.  He further denied having 
constipation or diarrhea, or any changes in his bowel 
movements.  The veteran had not experienced any recent weight 
gain or loss and with his Aciphex medication was generally 
able to eat what he wanted.  He did follow a diet and avoided 
triggers for his reflux symptoms.  

Physical examination revealed that the veteran had no 
abdominal tenderness and no epigastric tenderness without 
palpation.  His bowel sounds were active.  A diagnosis of 
GERD, currently stable on Aciphex twice a day, was rendered.  

The veteran was afforded a VA examination in May 2007.  At 
the time of the examination, the veteran reported that over 
the years the symptoms had been difficult to control.  He 
noted that the had been to the ER on several occasions for 
chest pain that was subsequently diagnosed as GERD,.  The 
veteran had been given two prescriptions and had stopped 
taking one of them the previous month, which had caused an 
increase in his symptoms.  There had been no surgery 
performed on the esophagus.  The veteran had nausea several 
times per day, which was caused by certain foods.  He noted 
that there was usually no precipitating factor.  The veteran 
also reported that he vomited less than on a weekly basis and 
that this was caused by eating certain foods.  He had 
esophageal stress several times daily which was accompanied 
by pain in the substernal area.  The pain was noted to be 
frequent and severe.  There was a history of pyrosis and his 
heartburn occurred on a daily basis.  The veteran also had 
esophageal regurgitation several times per day which was a 
bile-stained fluid.  There was no history of hematemesis or 
melena.  There was also no history of esophageal dilation. 

Physical examination revealed that the veteran's overall 
health was good and that there were no signs of anemia.  
There were also no signs of significant weight loss or 
malnutrition.  Examination of the abdomen revealed normal 
bowel sounds and no distention.  There was epigastric 
tenderness with palpation.  There was no other pain with 
palpation and no organomegaly.  The veteran was noted to be 
employed on a full-time basis and had missed one week of work 
in the past twelve months due to his GERD and GERD related 
appointments.  The examiner indicated that the veteran's GERD 
had caused him to have increased absenteeism at work.  He 
further noted that it had had a moderate effect on his 
ability to perform chores, shop, exercise, travel, and 
exercise.  It had had no impact on his ability to play 
sports, feed himself, bathe, dress, toilet, or groom.  

The Board notes that while not all the criteria for a 30 
percent evaluation have been met under DC 7346, the veteran 
has reported, on numerous occasions, that he continues to 
have daily problems with heartburn and reflux, that he had 
vomiting with regurgitation, and that he had both chest and 
arm pain.  

The Board does observes that the veteran's health has not 
been reported as impaired as a result of his gastrointestinal 
problems.  However, it has been shown that the veteran meets 
all the other criteria necessary for a 30 percent evaluation.  
Accordingly, the Board finds that the symptomatology 
associated with the veteran's GERD, more closely approximates 
that necessary for a 30 percent disability evaluation under 
DC 7346.  38 C.F.R. § 4.7.  To this extent, the benefit 
sought on appeal is granted.

However, the Board further finds that a 60 percent evaluation 
under 7346, the next higher evaluation, is not be warranted 
as the veteran has not been shown to have material weight 
loss and hematemesis or melena with moderate anemia or other 
symptom combinations productive of severe impairment of 
health at anytime.  


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected lumbar or cervical spine disorders or GERD 
has resulted in frequent periods of hospitalization.  As to 
interference with employment, the Board notes that the 
veteran continues to work on a full-time basis.  Moreover. 
there has been no objective medical finding that the 
veteran's low back, cervical spine, and GERD, render him 
unemployable.  The Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 20 percent for degenerative joint 
disease of the lumbosacral spine prior to January 13, 2004, 
is denied.

A 40 percent disability evaluation, but no more, for 
degenerative joint disease of the lumbosacral spine from 
January 13, 2004, is granted subject to the law and 
regulations governing the award of monetary benefits.

An evaluation in excess of 20 percent for degenerative disc 
disease and spondylosis of the cervical spine prior to 
January 13, 2004, is denied. 

A 30 percent disability evaluation, but no more, for 
degenerative disc disease and spondylosis of the cervical 
spine from January 13, 2004, is granted subject to the law 
and regulations governing the award of monetary benefits. 

A 30 percent evaluation, but no more, for GERD from July 6, 
2001, is granted subject to the law and regulations governing 
the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


